UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6099



LINNON EUGENE MOORE,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA; GEORGE HAGAN,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (2:06-cv-01623)


Submitted:   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linnon Eugene Moore, Appellant Pro Se.       Donald John Zelenka,
William Edgar Salter, III, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Linnon Eugene Moore seeks to appeal the district court’s

order dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).     The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).   The

magistrate judge recommended that relief be denied and advised

Moore that failure to file timely specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.   Despite this warning, Moore

failed to file specific objections to the magistrate judge’s

recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of failing to file specific objections.

See Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003); see also

Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d

841, 845-46 (4th Cir. 1985).   Moore has waived appellate review by

failing to file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.




                               - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -